POULIOT, J.
Defendant moves for a new trial after a jury returned a verdict for the plaintiff for $145.
On May 5, 1930, plaintiff was injured, while crossing Washington Street, by being struck by the defendant’s automobile.
The plaintiff contended that he was crossing from the Biltmore Hotel side of Washington Street to the City Hall side along what would be the easterly sidewalk of Eddy Street if extended; that when he had almost reached the southerly sidewalk of Washington Street, he was struck.
The defendant’s contention was that the accident happened nearly opposite the entrance to the City 'Hall on its north side some distance east of Eddy Street and that the plaintiff stepped out from behind a parked car.
This is a case where the evidence was conflicting and just the type that should be given to a jury, to pass upon.
The Court feels that the verdict as rendered is supported by the evidence and that the damages are not excessive. As to the other points raised by the defendant’s motion, nothing was offered at the hearing to substantiate them.
Motion for new trial denied.